 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          SHAWN MURINKO,                                  CASE NO. C19-943 MJP

11                                 Plaintiff,               ORDER GRANTING PLAINTIFF’S
                                                            MOTION TO FILE PAPERS
12                  v.                                      UNDER SEAL

13          CHERYL STRANGE, in her official
            capacity as Secretary of the Washington
14          State Department of Social and Health
            Services, SUE BIRCH, in her official
15          capacity as Director of the Washington
            State Health Care Authority,
16
                                   Defendants.
17

18

19
            The Court has considered Plaintiff’s Motion to File Papers Under Seal, and hereby finds:
20
     Documents identified in Plaintiff’s Motion may be sealed pursuant to Local Rule CR 5(g), and
21
     such records should not be subject to public disclosure. The public disclosure of these
22
     documents would be contrary to these state laws but would serve no public purpose or benefit.
23
            It is hereby ORDERED:
24


     ORDER GRANTING PLAINTIFF’S MOTION TO FILE PAPERS UNDER SEAL - 1
 1          The following documents shall be placed under Court seal, and shall not be disclosed to

 2   the public absent further order of the Court:

 3              1. Excerpted hospital records (Murinko Decl., Ex. A and C)

 4              2. Plaintiff’s Person Centered Service Plan (Eaton Decl. Ex. B).

 5

 6          The clerk is ordered to provide copies of this order to all counsel.

 7          Dated June 27, 2019.



                                                          A
 8

 9
                                                          Marsha J. Pechman
10                                                        United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING PLAINTIFF’S MOTION TO FILE PAPERS UNDER SEAL - 2
